DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the second-to-last line recites “wherein the main body and/or the at least one sensor and/is configured to come into contact …”; the term “and/is” appears to be a typographical error. For the purposes of examination, this will be treated as “is configured to …”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, claim 13 recites that the processor is configured to calculate a user’s exercise amount and “consumed calories” (see claim 13 lines 5 and 7) based on the detected change in the user’s biometric signal. This appears to be referring to the calories expended/burned during the exercise. However, the term “consumed” adds confusion and uncertainty here as calorie consumption usually refers to intake of calories from food or beverages, rather than calories expended or burned through physical activity. For the purpose of examination, this will be treated as if it refers to calories burned by the determined exercise, but clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2015/0091711 A1 to Kosonen et al. (hereinafter “Kosonen”).
	Regarding Claim 1, teaches:
A wearable electronic device (see “wearable electronic device” in the title) comprising: 
a main body provided with at least one sensor (e.g. sensors 560 and/or 561; also see Paras. 49-51); 
a processor (see e.g. processor 640 discussed in Para. 42); and 
a wearing unit that allows the main body to be worn on a user's body (see e.g. “elongated apparatus structure (e.g. a strap or a band) configured to fit around a body part or body extension of a user” in Para. 21), 
wherein the processor is configured to: 
execute an application for detecting and acquiring a user's biometric signal (see e.g. Paras. 49-51), 
tighten the wearing unit on the user's body (see e.g. Paras. 49-51), and 
detect and acquire the user's biometric signal using the at least one sensor (see e.g. Paras. 49-51), 
and 
wherein the main body and/or the at least one sensor is configured to come in contact with the user's body when the wearing unit is tightened on the user's body (see e.g. Paras. 49-51).

Regarding Claim 2, see e.g. “In phase 820, the actuator is controlled to loosen the band around the body part of the user in response to the sensors ending collection of data” in Para. 49.

Regarding Claim 3, see e.g. “heart rate, blood pressure” in Paras. 50-51.

Regarding Claim 15, see e.g. “In phase 810 of the method, an actuator is controlled to tighten the band around the body part of the user while the sensors collect data. The band may be tightened for example when the apparatus initiates collection of data through the sensors” in Para. 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kosonen in view of US 2014/0194793 A1 to Nakata et al. (hereinafter “Nakata”).
Regarding Claim 4, Kosonen teaches the device of claim 1 as discussed above but fails to specify whether the processor is configured to execute the application at regular time intervals. As an initial matter, there would be only a small number of options in terms of intervals to collect such data; specifically, such data could be collected continuously, at irregular intervals, or at regular intervals. Given these limited possibilities, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen to try any/all of these possible collection timeframes to see which works best for a desired application. One skilled in the art would recognize that all three of these possibilities were already very well known in the medical diagnostics art. As further evidence, another reference, Nakata, teaches a similar vital-sign-monitoring device and teaches that it was known to collect such data at regular intervals (see Para. 281: “Vital signs measurement devices can be used in medical settings to measure a patient's vital signs at a point in time and/or at regular intervals, including, but not limited to heart rate, pulse rate, respiratory rate, blood oxygen, temperature, end-tidal CO2, blood pressure, or any combination thereof.”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen to collect the data at regular intervals so that a patient’s status could be regularly observed and diagnosed. 

Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kosonen in view of US 2014/0221854 A1 to Wai (hereinafter “Wai”).
Regarding Claims 5-7, Kosonen teaches the device of claim 1 as discussed above but fails to specifically teach storing (in a memory), displaying and transmitting (through a network) the user’s biometric signal (although Kosonen does teach a memory, display and wireless communication capability – Kosonen simply fails to state that the user’s biometric data is sent to these destinations). Another reference, Wai, teaches a similar wrist-worn diagnostic device in which a user’s biometric data can be stored in a memory (see e.g. Paras. 6, 37, 41 and claim 6), displayed on a display (see e.g. Paras. 37, 43), and transmitted via a network (see e.g. Paras. 37, 61 and claim 20). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen to store, display and/or transmit the user’s data, as seen in Wai, because doing so would predictably allow the data to be retrieved later (e.g. for later analysis), and to be viewed so that it could be understood and action taken based on that data, and so that the data could be analyzed by other devices via the network. The Examiner notes that storing, displaying and transmitting medical diagnostic data is incredibly well known and is carried out in virtually every modern diagnostic device. 

Regarding Claim 14, Kosonen teaches the device of claim 1 as discussed above but fails to specifically teach executing the data detection and acquisition application based on a user’s input. Another reference, Wai, teaches a similar wrist-worn diagnostic device in which a user’s biometric data can acquired based on a user’s input (see discussion of button(s) in Paras. 8, 37, 43 and 44). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen execute the data detection and acquisition application based on a user’s input, as seen in Wai, because doing so would predictably allow the user to have control over when the sensing would be carried out. The Examiner notes that allowing a user input to initiate a sensing function is extraordinarily well known in modern medical diagnostic arts. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kosonen in view of US 2009/0322513 A1 to Hwang et al. (hereinafter “Hwang”).
Regarding Claims 8-11, Kosonen teaches the device of claim 1 as discussed above but fails to specifically teach comparing a user’s biometric signal to a pre-set value or threshold, and based on that comparison, outputting an acoustic or visual alarm [claim 8], transmitting an aid request to an external source via a network [claim 9], the aid request including at least one of the user’s personal information, positional information, and the biometric value [claim 10], and continuously detecting the biometric signal during the emergency while also storing or transmitting that signal [claim 11]. Another reference, Hwang, teaches a similar wrist-worn diagnostic device (see FIG. 1) in which a user’s biometric value(s) are compared to a threshold(s) (see abstract) and when they exceed a threshold, a visual alarm is output (see e.g. “alarm color” in claim 1 and “display any emergency alert (in flashing red frame shown as [19] in FIGS. 7 and 8) and abnormality alert (in amber frame, shown as [20] in FIG. 7)” in Para. 41), and an aid request is transmitted via a network (see e.g. “response [team/personnel]” in Paras. 41 and 43 and claim 1), the aid request including personal, positional, and biometric data (see e.g. the abstract: “location information to a remote monitoring center via a wireless network and the Internet for immediate local response. This system will also provide manual emergency alert activation, continuous updates with key physiological measurements to the emergency response personnel along with the medical history of the subject), and continuously detecting the biometric signal during the emergency while also storing or transmitting that signal (see e.g. “continuous updates with key physiological measurements to the emergency response personnel” in the abstract). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen to further include these features discussed above and taught in Hwang because doing so would advantageously allow Kosonen’s device to be used to assist a user in an emergency situation. The Examiner notes that with regard to claim 11 specifically, the modification above would include using Kosonen’s tightened state during the continuous detecting of the biometric signal (i.e. during the emergency) since Kosonen teaches that the band is put into the tightened state when the sensing function is active.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kosonen in view of US 2015/0345985 A1 to Fung et al. (hereinafter “Fung”).
	Regarding Claims 12-13, Kosonen teaches the device of claim 1 and a memory as discussed above but fails to further teach determining whether the user exercises using a 6-axis sensor, executing the application (including tightening and sensing) during the exercise [claim 12], and continuously detecting a change in the user’s biometric signal during the exercise to calculate an exercise amount and calories burned, which are then stored in the memory [claim 13]. Another reference, Fung, teaches a similar wrist-worn diagnostic device (see e.g. FIGS. 1A-B) including a 6-axis sensor which can detect exercise (see Para. 16), sensing values during exercise (see Para. 5), and calculating exercise amount and calories burned (see Paras. 5, 16, 28, 31, 42) which are stored in memory (memory 74). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen to further detect exercise using a 6-axis sensor and to sense the biometric data during exercise to calculate exercise amount and calories burned, as taught by Fung, because it would advantageously allow Kosonen’s device to provide more useful diagnostic information about a user’s activity. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosonen in view of US 2017/0119314 A1 to Just et al. (hereinafter “Just”).
Regarding Claims 16-18, Kosonen teaches the device of claim 1 but fails to teach the binding and driving members as specified in the present application’s claims 16-18. Another reference, Just, discloses a wearable electronic device (see e.g. the abstract, Para. [0074]) comprising:  a main body (see e.g. 44 in FIGS. 6A-6D; see annotations below); and a wearing unit (e.g. 42; see annotations below) configured to have the main body be wearable on a user's body, wherein the wearing unit comprises: 
a first wearing member (see annotations below) extending from the main body; 
a binding member configured to at least partially wrap around the first wearing member (see both annotations below; under a first interpretation, the “binding member” may be considered the most distal region of the second wearing member, i.e. the region containing the hole through which the nitinol wire end is inserted, in which case, particularly given that the second wearing member is considerably longer than the first wearing member, it could easily be detached from the hook-shaped member (at the end of the driving member), and thus detached from the first wearing member, at which point it could be easily wrapped around the first wearing member, particularly due to the flexibility and length of the entire second wearing member; more specifically, in such a configuration, the distal region of the second wearing member could easily be bent either fully or partially around the first wearing member; in this configuration, Applicant’s claimed configuration would be met; alternatively/additionally, under a second interpretation, the “binding member” may be interpreted as the combination of [1] the distal region of the second wearing member (as in the first interpretation above) in addition to [2] the sleeve 42a; under this interpretation, the sleeve portion of the binding member is seen in FIGS. 6A-6D to wrap fully around the first wearing member) coupled to the first wearing member to be moved in a longitudinal direction of the first wearing member; and 
a driving member (see either of the annotations below) made from shape memory material (see e.g. Paras. 118-120) installed in the first wearing member to move the binding member, a first end of the wire being connected to the main body or the first wearing member and a second end of the wire being connected to the binding member (see either of the annotations below)

FIRST POSSIBLE INTERPRETATION

    PNG
    media_image1.png
    638
    1020
    media_image1.png
    Greyscale





SECOND POSSIBLE INTERPRETATION

    PNG
    media_image2.png
    899
    1365
    media_image2.png
    Greyscale


	Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen to include the binding and driving members of Just, as seen above, because Just demonstrates that this was a known configuration suitable to achieve a tightening wrist strap for physiological sensing applications, and thus it would have been obvious to use that same configuration in Kosonen.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosonen in view of Just as applied to claim 16 above, and further in view of Hwang.
Kosonen in view of Just teaches the device of claim 16 as discussed above but fails to specifically teach comparing a user’s biometric signal to a pre-set value or threshold, and based on that comparison, outputting an acoustic or visual alarm, transmitting an aid request to an external source via a network, the aid request including at least one of the user’s personal information, positional information, and the biometric value, and continuously detecting the biometric signal during the emergency while also storing or transmitting that signal. Another reference, Hwang, teaches a similar wrist-worn diagnostic device (see FIG. 1) in which a user’s biometric value(s) are compared to a threshold(s) (see abstract) and when they exceed a threshold, a visual alarm is output (see e.g. “alarm color” in claim 1 and “display any emergency alert (in flashing red frame shown as [19] in FIGS. 7 and 8) and abnormality alert (in amber frame, shown as [20] in FIG. 7)” in Para. 41), and an aid request is transmitted via a network (see e.g. “response [team/personnel]” in Paras. 41 and 43 and claim 1), the aid request including personal, positional, and biometric data (see e.g. the abstract: “location information to a remote monitoring center via a wireless network and the Internet for immediate local response. This system will also provide manual emergency alert activation, continuous updates with key physiological measurements to the emergency response personnel along with the medical history of the subject), and continuously detecting the biometric signal during the emergency while also storing or transmitting that signal (see e.g. “continuous updates with key physiological measurements to the emergency response personnel” in the abstract). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Kosonen in view of Just to further include these features discussed above and taught in Hwang because doing so would advantageously allow Kosonen’s device to be used to assist a user in an emergency situation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hargrove ‘860: see abstract;
Liang: see claims 19-20;
Lee: see Paras. 28-39 and FIG. 1;
Rhee: see Para. 306;
Hong: see abstract;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792